211 F.2d 51
93 U.S.App.D.C. 398
HAMILTON et al.v.POLK.
No. 11878.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 23, 1954.Decided March 11, 1954.

Messrs. Warren E. Magee and Paul J. Sedgwick, Washington, D.C., with whom Messrs. R. Logan Hollowell and Vaden S. Pitts, Washington, D.C., were on the brief, for appellants.
Mr. Joseph D. Bulman, Washington, D.C., with whom Messrs. Sidney M. Goldstein and Curtis P. Mitchell, Washington, D.C., were on the brief, for appellee.
Before BAZELON, WASHINGTON, and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellants seek reversal of a judgment entered against them in a personal injury suit.  We find no merit either in their main contention that the trial [93 U.S.App.D.C. 399] court abused its discretion in denying their motions to set aside the jury's verdict and to grant a new trial on the ground of fraud and newly discovered evidence, or in the other contentions urged for reversal.

The judgment is therefore

2
Affirmed.